Exhibit 10.6

 

THIS INSTRUMENT WAS PREPARED BY:

 

Lindquist & Vennum P.L.L.P. (LLK)

4200 IDS Center

80 South Eighth Street

Minneapolis, MN 55402

(612) 371-3211

 

FUTURE ADVANCE MORTGAGE

AND

SECURITY AGREEMENT

AND

FIXTURE FINANCING STATEMENT

AND

ASSIGNMENT OF LEASES AND RENTS

 

MORTGAGE – COLLATERAL REAL ESTATE MORTGAGE

 

THIS INDENTURE (the “Mortgage”), made and given this [10th] day of August, 2007,
by Great Plains Ethanol, LLC, a South Dakota limited liability company
(“Borrower”), whose address is 27716 462nd Avenue, Chancellor, South Dakota
57015 to AgCountry Farm Credit Services, FLCA (“Lender”), whose address is 1900
44th Street South, Fargo, North Dakota 58108.

 

PRELIMINARY RECITALS:

 


A.            THE BORROWER IS THE OWNER IN FEE SIMPLE OF CERTAIN REAL PROPERTY
MORE FULLY DESCRIBED ON EXHIBIT A ATTACHED HERETO (THE “LAND”).


 


B.            PURSUANT TO A CERTAIN MASTER CREDIT AGREEMENT BETWEEN THE BORROWER
AND LENDER DATED OF EVEN DATE HEREWITH (AS AMENDED, RESTATED, SUPPLEMENTED OR
OTHERWISE MODIFIED FROM TIME TO TIME AND IN EFFECT ON THE DATE HEREOF, “CREDIT
AGREEMENT”) THE LENDER HAS AGREED TO MAKE CERTAIN LOANS SECURED BY THIS MORTGAGE
TO THE BORROWER IN THE AMOUNT OF UP TO ONE HUNDRED FIVE MILLION AND NO/100
DOLLARS ($105,000,000.00) (“LOAN”).


 


C.            THE LOAN IS EVIDENCED BY CERTAIN PROMISSORY NOTES EXECUTED AND
DELIVERED BY THE BORROWER TO THE LENDER IN THE AGGREGATE PRINCIPAL SUM OF ONE
HUNDRED FIVE MILLION AND NO/100 DOLLARS ($105,000,000.00) (COLLECTIVELY, THE
“NOTES”).


 


D.            THE NOTES BEAR INTEREST AT A PER ANNUM RATE OF INTEREST ALL AS
MORE FULLY SET FORTH IN THE NOTES (“INTEREST RATE”) EXCEPT THAT DURING THE
PERIOD OF AND CONTINUANCE OF A DEFAULT UNDER

 

--------------------------------------------------------------------------------


 


THE NOTES OR CREDIT AGREEMENT OR AN EVENT OF DEFAULT UNDER THIS MORTGAGE, THE
NOTES SHALL BEAR INTEREST AT A PER ANNUM RATE OF INTEREST OF 200 BASIS POINTS
(2.0%) GREATER THAN THE INTEREST RATE WHETHER OR NOT THE LENDER HAS EXERCISED
ITS OPTION TO ACCELERATE THE MATURITY OF THE NOTES AND DECLARE THE ENTIRE UNPAID
INDEBTEDNESS SECURED HEREBY DUE AND PAYABLE AS MORE FULLY SET FORTH IN THE NOTES
(“DEFAULT INTEREST”).


 


E.             AS A REQUIREMENT TO MAKING THE LOAN THE LENDER REQUIRES AMONG
OTHER THINGS THAT THE BORROWER EXECUTE AND DELIVER THIS MORTGAGE ON THE FEE
SIMPLE TITLE TO THE LAND AND THE BUILDING, BUILDINGS AND OTHER IMPROVEMENTS
LOCATED AND/OR TO BE CONSTRUCTED UPON THE LAND.


 


F.             THE NOTES ARE PAYABLE IN INSTALLMENTS WITH A FINAL PAYMENT OF
PRINCIPAL AND INTEREST DUE AS SET FORTH IN THE NOTES (THE “MATURITY DATE”).


 


G.            AS USED HEREIN, THE TERM “NOTE RATE” SHALL MEAN THE RATE OF
INTEREST THEN IN EFFECT ON THE NOTES WHETHER THE INTEREST RATE OR DEFAULT
INTEREST, AS THE CASE MAY BE.


 


H.            THE BORROWER IS EXECUTING AND DELIVERING THIS MORTGAGE FOR THE
PURPOSE OF SUBJECTING AND SUBORDINATING ALL OF ITS RIGHT, TITLE AND INTEREST IN
AND TO THE PREMISES (AS DEFINED BELOW) TO THE LIEN OF THIS MORTGAGE. IT IS
EXPRESSLY UNDERSTOOD AND AGREED BY ACCEPTANCE OF THIS MORTGAGE BY THE LENDER
THAT THE BORROWER HAS EXECUTED THIS MORTGAGE FOR THE PURPOSE OF MORTGAGING,
GRANTING, BARGAINING, SELLING AND CONVEYING TO THE LENDER AND GRANTING TO THE
LENDER A SECURITY INTEREST IN ALL OF ITS RIGHT, TITLE AND INTEREST IN THE
PREMISES AS SECURITY FOR THE PERFORMANCE OF THE OBLIGATIONS WHICH ARE SECURED
HEREBY.


 

NOW, THEREFORE, in consideration of the debt hereinafter described and the sum
of One and 00/100 Dollars ($1.00) to Borrower in hand paid by Lender, the
receipt whereof is hereby acknowledged, Borrower does hereby GRANT, BARGAIN,
SELL, CONVEY AND CONFIRM, MORTGAGE AND WARRANT unto Lender, its successors and
assigns, AND GRANTS TO LENDER A SECURITY INTEREST IN all of the following
properties now or hereafter owned by the Borrower and hereinafter set forth (all
of the following being hereafter collectively referred to as the “Premises”),
WITH POWER OF SALE, to secure payment of the Notes and all amounts owing under
the Notes and any documents securing the Notes:

 

A

LAND

 

All right, title and interest in the tracts or parcels of real property lying
and being in the County of Turner, State of South Dakota, all as more fully
described in Exhibit A attached hereto and made a part hereof, together with all
the estates and rights in and to the real property and in and to lands lying in
streets, alleys and roads adjoining the real property and all buildings,
structures, improvements, fixtures and annexations, access rights, easements,
rights of way or use, servitudes, licenses, tenements, hereditaments and
appurtenances now or hereafter belonging or pertaining to the real property, and
all water, mineral and oil rights now or hereafter belonging or pertaining to
the Land and all proceeds and products derived therefrom whether now owned,
leased or hereafter acquired.

 

2

--------------------------------------------------------------------------------


 

B

BUILDINGS

 

All buildings and improvements now or hereafter built, erected on, or existing
on the Land.

 

C

PERSONAL PROPERTY

 

All buildings, improvements, personal property, fixtures, fittings and
furnishings, now or hereafter attached to, located at, or placed in the
improvements on the Land described herein including, without limitation all
machinery, fittings, fixtures, apparatus, equipment or articles used to supply
heating, gas, electricity, air conditioning, water, light, waste disposal,
power, refrigeration, ventilation, and fire and sprinkler protection; all
maintenance supplies and repair equipment; all draperies, carpeting, floor
coverings, screens, storm windows and window coverings, blinds, awnings,
shrubbery and plants; all elevators, escalators and shafts, motors, machinery,
fittings and supplies necessary for their use; all building materials and
supplies now or hereafter delivered to the Premises (it being understood that
the enumeration of any specific articles of property shall in no way be held to
exclude any items of property not specifically enumerated), as well as renewals,
replacements, proceeds, additions, accessories, increases, parts, fittings,
insurance payments, awards and substitutes thereof, together with all interest
of Borrower in any such items hereafter acquired, as well as the Borrower’s
interest in any lease, or conditional sales agreement under which the same is
acquired, all of which personal property mentioned herein shall be deemed
fixtures and accessory to the freehold and a part of the realty and not
severable in whole or in part without material injury to the Premises.

 

D

RENTS, INCOME, LEASES AND PROFITS

 

All rents, income, contract rights, leases and profits now due or which may
hereafter become due under or by virtue of any lease, sublease, license or
agreement, whether written or verbal, for the use or occupancy of the Premises
or any part thereof together with all tenant security deposits.

 

E

INSURANCE PROCEEDS

 

All awards, payments, proceeds now or hereafter payable under any policy of
insurance insuring the Premises including but not limited to the proceeds of
casualty insurance, title insurance, business interruption/rents insurance or
other insurance maintained with respect to the Premises.

 

3

--------------------------------------------------------------------------------


 

F

JUDGMENTS AND AWARDS

 

All awards, compensation and settlements in lieu thereof made as a result of the
taking by power of eminent domain of the whole or any part of the Premises,
including any awards for damages sustained to the Premises, for a temporary
taking, change of grade of streets or taking of access.

 

G

INTANGIBLES

 

All contracts, licenses, permits, management records, files, consents,
governmental approvals and intangibles used, useful or required in the ownership
and management of the Premises together with all soil reports, building permits,
variances, licenses, utility permits and other permits and agreements relating
to the construction or equipping of the improvements on the Premises, or the
operation or maintenance of the Premises, including, without limitation, all
warranties and contract rights.

 

H

CONSTRUCTION CONTRACTS

 

Each contract or agreement for the design, construction and equipping of the
improvements to be constructed on the Premises, together with all rights, title
and interest of Borrower in and to any existing or future changes, extensions,
revisions, modifications, guarantees or performance, or warranties of any kind
thereunder.

 

I

PLANS AND SPECIFICATIONS

 

All plans and specifications, all surveys, site plans, working drawings and
papers, relating to the Premises and the construction and equipping of the
improvements on the Premises, including without limitation, all architectural
and site plans prepared.

 

J

BUILDING SUPPLIES

 

All building supplies and materials ordered or purchased for use in connection
with the construction and equipping of the improvements on the Premises.

 

K

SERVICE AGREEMENTS

 

All rights and interests of Borrower in and under any and all service and other
agreements relating to the operation, maintenance, and repair of the Premises or
the buildings and improvements thereon.

 

4

--------------------------------------------------------------------------------


 

It is specifically understood that the enumeration of any specific articles of
property shall not exclude or be held to exclude any items of property not
specifically mentioned. All of the Premises hereinabove described, real,
personal and mixed, whether affixed or annexed or not, and all rights hereby
conveyed and secured are intended to be as a unit and are hereby understood and
agreed and declared to be appropriated to the use of the Premises, and shall for
the purposes of this Mortgage be deemed to be part of the Premises and conveyed
and secured hereby.

 

TO HAVE AND TO HOLD THE SAME, together with the possession and right of
possession of the Premises, unto the Lender, its successors and assigns,
forever.

 

PROVIDED NEVERTHELESS, that if the Borrower, its successors or assigns, shall:

 

i)                                         pay to the Lender all amounts owing
under the Notes and the Loan Documents (as defined in the Credit Agreement)
according to the terms thereof, the terms and conditions of which are
incorporated herein by reference and made a part hereof, together with any
extensions or renewals thereof, due and payable with interest thereon at the
Note Rate, the balance of said principal sum together with interest thereon
being due and payable in any event on the Maturity Date; and

 

ii)                                      pay to the Lender, its successors or
assigns, at the times demanded and with interest thereon at the Note Rate, all
sums advanced (a) in protecting the lien of this Mortgage, (b) in payment of
taxes on the Premises, (c) in payment of insurance premiums covering
improvements thereon, (d) in payment of principal and interest on prior liens,
in payment of expenses and attorney’s fees herein provided for and (e) all sums
advanced for any other purpose authorized herein; and

 

iii)                                   keep and perform all of the covenants and
agreements herein contained; and

 

iv)                                  keep and perform all of the terms and
conditions of any instrument given as collateral for the Loan; and

 

v)                                     keep and perform all of the terms and
conditions of the Credit Agreement;

 

then this Mortgage shall become null and void, and shall be released at
Borrower’s expense. The Notes, all such sums and all such obligations, together
with interest thereon, are herein collectively referred to as the “Indebtedness
Secured Hereby”.

 

AND IT IS FURTHER COVENANTED AND AGREED AS FOLLOWS:

 

1.

GENERAL COVENANTS, AGREEMENTS, WARRANTIES

 

1.1           Payment of Indebtedness:  Observance of Covenants. Borrower shall
duly and punctually pay each and every installment of principal and interest on
the Notes and all other

 

5

--------------------------------------------------------------------------------


 

Indebtedness Secured Hereby, as and when the same shall become due, and shall
duly and punctually perform and observe all of the covenants, agreements and
provisions contained herein, in the Notes and any other instrument given as
security for the payment of the Notes.

 

1.2           Maintenance:  Repairs. Borrower shall not abandon the Premises,
shall keep and maintain the Premises in good condition, repair and operating
condition, normal wear and tear excluded, free from any waste or misuse, and
shall promptly repair or restore any buildings, improvements or structures now
or hereafter on the Premises which may become damaged or destroyed to their
condition prior to any such damage or destruction. Borrower further agrees that
excepting the requirements imposed upon it under the Credit Agreement to
complete the improvements as defined therein it will not expand any improvements
on the Premises, erect any new improvements or make any material alterations in
any improvements which shall alter the basic structure, adversely affect the
market value or change the existing architectural character of the Premises, nor
remove or demolish any improvements without suitable replacement thereof, and
shall complete within a reasonable time any buildings now or at any time in the
process of remodeling on the Premises; provided nothing herein shall preclude
Borrower from constructing improvements necessary or desirable to the use of the
Premises for Borrower’s business purposes which are non-structural in nature and
which do not constitute material alterations to the Premises or affect the
nature of use, structure or utility of the Premises or decrease the market value
of the Premises.

 

1.3           Compliance with Laws. Borrower shall comply with all requirements
of law, municipal ordinances and regulations affecting the Premises, shall
comply with all private restrictions and covenants affecting the Premises and
shall not acquiesce in or seek any rezoning classification affecting the
Premises.

 

1.4           Payment of Operating Costs: Prior Mortgages and Liens. Borrower
shall pay all operating costs and expenses of the Premises, shall keep the
Premises free from levy, attachment, mechanics’, materialmen’s and other liens
(“Liens”) and shall pay when due all indebtedness which may be secured by
mortgage, lien or charge on the Premises.

 

1.5           Payment of Impositions. Borrower shall pay when due (or with
respect to real estate taxes, prior to becoming delinquent) and in any event
before any penalty attaches all taxes, assessments, governmental charges, water
charges, sewer charges, and other fees, taxes, charges and assessments of every
kind and nature whatsoever assessed or charged against or constituting a lien on
the Premises or any interest therein (“Impositions”) and will upon demand
furnish to the Lender proof of the payment of any such Impositions. In the event
of a court decree or an enactment after the date hereof by any legislative
authority of any law imposing upon a mortgagee the payment of the whole or any
part of the Impositions herein required to be paid by the Borrower, or changing
in any way the laws relating to the taxation of mortgages or debts secured by
mortgages or a lender’s interest in the Premises, so as to impose such
Imposition on the Lender or on the interest of the Lender in the Premises, then,
in any such event, Borrower shall bear and pay the full amount of such
Imposition, provided that if for any reason payment by Borrower of any such
Imposition would be unlawful, or if the payment thereof would constitute usury
or render the Indebtedness Secured Hereby wholly or partially usurious, Lender,
at its option, may declare the whole sum secured by this Mortgage with interest
thereon to be

 

6

--------------------------------------------------------------------------------


 

immediately due and payable, without prepayment premium, or Lender, at its
option, may pay that amount or portion of such Imposition as renders the
Indebtedness Secured Hereby unlawful or usurious, in which event Borrower shall
concurrently therewith pay the remaining lawful and non-usurious portion or
balance of said Imposition.

 

1.6           Contest of Impositions, Liens and Levies. Borrower shall not be
required to pay, discharge or remove any Imposition or any Lien so long as the
Borrower shall in good faith contest the same or the validity thereof by
appropriate legal proceedings which shall operate to prevent the collection of
the Lien or Imposition so contested and the sale of the Premises, or any part
thereof, to satisfy the same, provided that the Borrower shall, prior to the
date such Lien or Imposition is due and payable, have given such reasonable
security as may be demanded by the Lender to insure such payments plus interest
or penalties thereon, and prevent any sale or forfeiture of the Premises by
reason of such nonpayment. Any such contest shall be prosecuted with due
diligence and the Borrower shall promptly after final determination thereof pay
the amount of any such Lien or Imposition so determined, together with all
interest and penalties which may be payable in connection therewith.
Notwithstanding these provisions Borrower shall (and if Borrower shall fail so
to do, Lender, may but shall not be required to) pay any such Lien or Imposition
notwithstanding such contest if in the reasonable opinion of the Lender, the
Premises shall be in jeopardy or in danger of being forfeited or foreclosed.

 

1.7           Protection of Security. Borrower shall promptly notify Lender of
and appear in and defend any suit, action or proceeding that affects the
Premises or the rights or interest of Lender hereunder and the Lender may elect
to appear in or defend any such action or proceeding. Borrower agrees to
indemnify and reimburse Lender from any and all loss, damage, expense or cost
arising out of or incurred in connection with any such suit, action or
proceeding, including costs of evidence of title and reasonable attorney’s fees
and such amounts together with interest thereon at the Note Rate shall become
additional “Indebtedness Secured Hereby” and shall become immediately due and
payable.

 

1.8           Annual Statements. Borrower shall furnish to the Lender the
financial statements, and such other information, as may be required by the
Credit Agreement.

 

1.9           Additional Assurances. Borrower agrees upon reasonable request by
the Lender to execute and deliver such further instruments, deeds and assurances
including financing statements under the Uniform Commercial Code and will do
such further acts as may be necessary or proper to carry out more effectively
the purposes of this Mortgage and without limiting the foregoing, to make
subject to the lien hereof any property agreed to be subjected hereto or covered
by the granting clause hereof, or intended so to be. Borrower agrees to pay any
recording fees, filing fees, taxes, or other charges arising out of or incident
to the filing or recording of this Mortgage, such further assurances and
instruments and the issuance and delivery of the Notes.

 

1.10         Title. Borrower is the lawful owner of and has a good and
marketable fee simple absolute title to the Premises and will warrant and defend
its title to the same free of all liens and encumbrances, other than the
Permitted Encumbrances set forth on attached Exhibit B and has

 

7

--------------------------------------------------------------------------------


 

good right and lawful authority to grant, bargain, sell, convey, mortgage and
grant a security interest in the Premises as provided herein.

 

1.11         Credit Agreement. This Mortgage secures an obligation incurred for
the construction of an improvement on land and is a “Construction Mortgage” as
that term is used in the Uniform Commercial Code. This Mortgage is the Mortgage
referred to in and is also given as security for the due and punctual
performance, observance and payment by the Borrower of the terms and conditions
set forth in the Credit Agreement, the terms and conditions of which are
incorporated herein by reference. In addition to its remedies hereunder, the
Lender may, but shall not be required to, avail itself of any or all of the
rights and remedies available to it under the Credit Agreement, and any sums
expended by the Lender in availing itself of such rights and remedies shall bear
interest thereon at the rate specified in the Credit Agreement and shall be so
much additional Indebtedness Secured Hereby, and shall be payable to the Lender
immediately upon demand; provided that, no such payment by the Lender shall be
considered as waiving the event of default.

 

2.

UNIFORM COMMERCIAL CODE SECURITY AGREEMENT

 

2.1           Security Agreement. This Mortgage shall constitute a security
agreement as defined in the Uniform Commercial Code (“Code”) in the items
described in the Granting Clauses of this Mortgage (“Collateral”). Any
Collateral installed in or used in the Premises are to be used by the Borrower
solely for Borrower’s business purposes or as the equipment and fixtures leased
or furnished by the Borrower, as landlord, to tenants of the Premises and such
Collateral will be kept at the buildings on the Premises and will not be removed
therefrom without the consent of the Lender and may be affixed to such buildings
but will not be affixed to any other real estate. The remedies of the Lender
hereunder are cumulative and separate, and the exercise of any one or more of
the remedies provided for herein or under the Uniform Commercial Code shall not
be construed as a waiver of any of the other rights of the Lender including
having any Collateral deemed part of the realty upon any foreclosure thereof. If
notice to any party of the intended disposition of the Collateral is required by
law in a particular instance, such notice shall be deemed commercially
reasonable if given at least ten (10) days prior to such intended disposition
and may be given by advertisement in a newspaper accepted for legal publications
either separately or as part of a notice given to foreclose the real property or
may be given by private notice if such parties are known to Lender. Neither the
grant of a security interest pursuant to this Mortgage nor the filing of a
financing statement pursuant to the Code shall ever impair the stated intention
of this Mortgage that all Collateral comprising the Premises and at all times
and for all purposes and in all proceedings both legal or equitable shall be
regarded as part of the real property conveyed and secured hereunder
irrespective of whether such item is physically attached to the real property or
any such item is referred to or reflected in a financing statement. Borrower
will on demand deliver all financing statements that may from time to time be
required by Lender to establish, perfect and continue the priority of Lender’s
security interest in the Collateral and shall pay all expenses incurred by
Lender in connection with the renewal or extensions of any financing statements
executed in connection with the Premises; and shall give advance written notice
of any proposed change in Borrower’s name, identity or structure and will
execute and deliver to Lender prior to or concurrently with such

 

8

--------------------------------------------------------------------------------


 

change all additional financing statements that Lender may require to establish
and perfect the priority of Lender’s security interest.

 

2.2           Maintenance of Property. Subject to the provisions of this
section, in any instance where Borrower in its sound discretion determines that
any Collateral subject to a security interest under this Mortgage has become
inadequate, obsolete, worn out, unsuitable, undesirable or unnecessary for the
operation of the Premises, Borrower may, at its expense, remove and dispose of
it and substitute and install other items not necessarily having the same
function, provided, that such removal and substitution shall not impair the
operating utility and unity of the Premises. All substituted items shall become
a part of the Premises and subject to the lien of the Mortgage. Any amounts
received or allowed Borrower upon the sale or other disposition of the removed
items of Collateral shall be applied first against the cost of acquisition and
installation of the substituted items. Nothing herein contained shall be
construed to prevent any tenant from removing from the Premises trade fixtures,
furniture and equipment installed by the tenant and removable by the tenant
under its terms of the lease, on the condition, however, that the tenant shall
at its own cost and expense, repair any and all damages to the Premises
resulting from or caused by the removal thereof.

 

2.3           Fixture Filing. THIS MORTGAGE SHALL BE EFFECTIVE AS A FINANCING
STATEMENT FILED AS A FIXTURE FILING WITH RESPECT TO ALL GOODS CONSTITUTING A
PART OF THE COLLATERAL WHICH ARE OR ARE TO BECOME FIXTURES RELATED TO THE
PREMISES. FOR PURPOSES OF THE UNIFORM COMMERCIAL CODE THE FOLLOWING INFORMATION
IS FURNISHED:

 

(a)                                  The name and address of the record owner of
the real estate described in this instrument is:

 

Great Plains Ethanol, LLC

27716 462nd Avenue

Chancellor, South Dakota 57015

 

(b)           The name and address of the Debtor is:

 

Great Plains Ethanol, LLC

27716 462nd Avenue

Chancellor, South Dakota 57015

 

(c)           Debtor’s Federal Tax ID No. 46-0459188

 

(d)           The name and address of the Secured Party is:

 

AgCountry Farm Credit Services, FLCA

1900 44th Street South

P.O. Box 6020

Fargo, North Dakota 58108

 

9

--------------------------------------------------------------------------------


 

(e)                                  Information concerning the security
interest evidenced by this instrument may be obtained from the Secured Party at
its address above.

 

(f)            This document covers goods which are or are to become fixtures.

 

3.

INSURANCE AND ESCROWS

 

3.1           Insurance. Borrower shall obtain, pay for and keep in full force
and effect during the term of this Mortgage at its sole cost and expense the
following policies of insurance:

 

(a)                                  All risk/open perils special form property
insurance with extended coverages including any building contents, sprinkler
coverage, Ordinance of Law coverage (including demolition cost, loss to
undamaged portions of any buildings and increased cost of construction) with
limits of 100% replacement cost and with no co-insurance provision or if the
insurance carrier requires, co-insurance provisions with an agreed amount
endorsement in amount acceptable to Lender;

 

(b)                                 Insurance against loss or damage from (i)
leakage of sprinkler systems and (ii) explosion of steam boilers, air
conditioning equipment, high pressure piping, machinery and equipment, pressure
vessels or similar apparatus now or hereafter installed in any improvements on
the Premises and including broad form boiler and machinery insurance (without
exclusion for explosion) covering all boilers or other pressure vessels,
machinery and equipment (including electrical equipment, sprinkler systems,
heating and air conditioning equipment, refrigeration equipment and piping)
located in, on or about the Premises and any improvements thereon in an amount
at least equal to the full replacement cost of such equipment and the building
or buildings housing the same;

 

(c)                                  Flood insurance if any part of the Premises
now (or subsequently determined to be) is located in an area identified by the
Federal Emergency Management Agency as an area having special flood hazards and
in which flood insurance has been made available under the National Flood
Insurance Act of 1968 (and amendment or successor act thereto) in an amount at
least equal to the lesser of the full replacement cost of all buildings and
equipment on the Premises, the outstanding principal amount of the Notes or the
maximum limits of coverage available with respect to the buildings and equipment
under said Act;

 

(d)                                 Sinkhole insurance, if available in the area
where the Premises are located, in an amount at least equal to principal balance
of the Notes or the maximum limit of coverage available, whichever is less;

 

(e)                                  Rents Loss or Business Interruption
insurance covering risk of loss due to the occurrence of any hazards insured
against under the required fire and extended coverage insurance in an meant
equal to one (1) year’s loss of income as such

 

10

--------------------------------------------------------------------------------


 

income may change from time to time due to changes in income from the Premises;

 

(f)                                    Commercial general public liability
insurance (including product liability, completed operations, contractual
liability, host liquor liability, broad form property damage, and personal
injuries, including death resulting therefrom) and with single limit coverage
for personal and bodily injury and property damage of at least $5,000,000.00 for
each occurrence;

 

(g)                                 Such other coverages appropriate to the
Premises, its location and use as Lender may from time to time require such as
earthquake, mine subsidence, sinkhole, personal property supplemental liability,
or coverages of other property - specific risks.

 

and while any improvements are in the process of construction on the Premises:

 

aa)                                Builder’s Risk Insurance written on a
completed value basis in an amount equal to the full replacement cost of the
Improvements at the date of completion with coverage available on the so-called
non-reporting “all risk” form of  policy, including coverage against collapse
and water damage, with standard non-contributing mortgagee clauses, such
insurance to be in such amounts and form and written by such companies as shall
be approved by Lender, and the originals of such policies (together with
appropriate endorsement thereto, evidence of payment of premiums thereon and
written agreements by the insurer or insurers therein to give Lender ten (10)
days’ prior written notice of any intention to cancel).

 

bb)                              Contractor’s Comprehensive General Liability
Insurance including operations, product liability, contingent liability
operations, operations of subcontractors, completed operations, contractual
liability insurance and comprehensive automobile liability insurance (including
hired and non-owned liability) and with single limit coverage for personal and
bodily injury and property damage of at least $5,000,000.00 for each occurrence.

 

cc)                                Statutory workmen’s compensation coverage in
the required amounts.

 

Such insurance policies shall be written on forms and with insurance companies
satisfactory to Lender, shall be in amounts sufficient to prevent the Borrower
from becoming a co-insurer of any loss thereunder, and shall bear a satisfactory
mortgagee clause in favor of the Lender with loss proceeds under any such
policies to be made payable to the Lender. Blanket policies must include limits
by property location. All required policies of insurance or acceptable
certificates thereof together with evidence of the payment of current premiums
therefor shall be delivered to and be held by the Lender. The Borrower shall,
within thirty (30) days prior to the expiration of any such policy, deliver
other original policies or certificates of the insurer evidencing the renewal of
such insurance together with evidence of the payment of current premiums
therefor. In the event of a foreclosure of this Mortgage or any acquisition of

 

11

--------------------------------------------------------------------------------


 

the Premises by the Lender all such policies and any proceeds payable therefrom,
whether payable before or after a foreclosure sale, or during the period of
redemption, if any, shall become the absolute property of the Lender to be
utilized at its discretion. In the event of foreclosure or the failure to obtain
and keep any required insurance the Borrower empowers the Lender to effect the
above insurance upon the Premises at Borrower’s expense and for the benefit of
the Lender in the amounts and types aforesaid for a period of time covering the
time of redemption from foreclosure sale, and if necessary therefor, to cancel
any or all existing insurance policies. Borrower agrees to pay Lender such fees
as may be permitted under applicable law for the costs incurred by Lender in
determining, from time to time, whether the Premises are located within an area
having special flood hazards. Such fees shall include the fees charged by any
organization providing for such services.

 

3.2           Escrows. Upon demand, Borrower shall deposit with the Lender, or
at Lender’s request, with its servicing agent, on the first day of each and
every month hereafter as a deposit to pay the costs of taxes, assessments and
insurance premiums next due (“Charges”):

 

(a)                                  Initially a sum such that the amounts to be
deposited pursuant to (b) next and such initial sum shall equal the estimated
Charges for the next due payment; and

 

(b)                                 Thereafter an amount equal to one-twelfth
(1/12th) of the estimated annual Charges due on the Premises.

 

Lender will, upon the presentation to the Lender by the Borrower of the bills
therefor, pay the Charges from such deposits or will upon presentation of
receipted bills therefor, reimburse the Borrower for such payments made by the
Borrower. In the event the deposits on hand shall not be sufficient to pay all
of the estimated Charges when the same shall become due from time to time, or
the prior deposits shall be less than the currently estimated monthly amounts,
then the Borrower shall pay to the Lender on demand any amount necessary to make
up the deficiency. The excess of any such deposits shall be credited to
subsequent payments to be made for such items. If a default or an event of
default shall occur under the terms of this Mortgage the Lender may, at its
option, without being required so to do, apply any deposits on hand to the
Indebtedness Secured Hereby, in such order and manner as the Lender may elect.
When the Indebtedness Secured Hereby has been fully paid any remaining deposits
shall be returned to the Borrower as its interest may appear. All deposits are
hereby pledged as additional security for the Indebtedness Secured Hereby, shall
be held for the purposes for which made as herein provided, may be held by
Lender or its servicing agent and may be commingled with other funds of the
Lender, or its servicing agent, shall be held without any allowance of interest
thereon and shall not be subject to the decision or control of the Borrower.
Neither Lender nor its servicing agent shall be liable for any act or omission
made or taken in good faith. In making any payments, Lender or its servicing
agent may rely on any statement, bill or estimate procured from or issued by the
payee without inquiry into the validity or accuracy of the same. If the taxes
shown in the tax statement shall be levied on property more extensive than the
Premises, then the amounts escrowed shall be based on the entire tax bill and
Borrower shall have no right to require an apportionment and Lender or its
servicing agent may pay the entire tax bill notwithstanding that such taxes
pertain in part to other property and the Lender shall be under no duty to seek
a tax division or apportionment of the tax bill.

 

12

--------------------------------------------------------------------------------


 

4.

APPLICATION OF INSURANCE AND AWARDS

 

4.l            Damage or Destruction of the Premises. Borrower shall give the
Lender prompt notice of any damage to or destruction of the Premises and in case
of loss covered by policies of insurance the Lender is hereby authorized at its
option to settle and adjust any claim arising out of such policies and collect
and receipt for the proceeds payable therefrom; provided, that the Borrower may
itself adjust and collect for any losses arising out of a single occurrence
aggregating not in excess of Twenty-five Thousand and 00/100 ($25,000.00)
Dollars. Any expense incurred by the Lender in the adjustment and collection of
insurance proceeds (including the cost of any independent appraisal of the loss
or damage on behalf of Lender) shall be reimbursed to the Lender first out of
any proceeds. The proceeds or any part thereof shall be applied to reduction of
the Indebtedness Secured Hereby then most remotely to be paid, whether due or
not, without the application of any prepayment premium, or to the restoration or
repair of the Premises, the choice of application to be solely at the discretion
of Lender.

 

4.2           Condemnation. Borrower shall give the Lender prompt notice of any
actual or threatened condemnation or eminent domain proceedings affecting the
Premises and hereby assigns, transfers, and sets over to the Lender the entire
proceeds of any award or claim for damages or settlement in lieu thereof for all
or any part of the Premises taken or damaged under such eminent domain or
condemnation proceedings, the Lender being hereby authorized to intervene in any
such action and to collect and receive from the condemning authorities and give
proper receipts and acquittances for such proceeds. Borrower will not enter into
any agreements with the condemning authority permitting or consenting to the
taking of the Premises or agreeing to a settlement unless prior written consent
of Lender is obtained. Any expenses incurred by the Lender in intervening in
such action or collecting such proceeds, including reasonable attorney’s fees,
shall be reimbursed to the Lender first out of the proceeds. The proceeds or any
part thereof shall be applied upon or in reduction of the Indebtedness Secured
Hereby then most remotely to be paid, whether due or not, without the
application of any prepayment premium, or to the restoration or repair of the
Premises, the choice of application to be solely at the discretion of Lender.

 

4.3           Disbursement of Insurance and Condemnation Proceeds. Any
restoration or repair shall be done under the supervision of an architect
acceptable to Lender and pursuant to plans and specifications approved by the
Lender. In any case where Lender may elect to apply the proceeds to repair or
restoration or permit the Borrower to so apply the proceeds they shall be held
by Lender for such purposes and will from time to time be disbursed by Lender to
defray the costs of such restoration or repair under such safeguards and
controls as Lender may establish to assure completion in accordance with the
approved plans and specifications and free of liens or claims. Borrower shall on
demand deposit with Lender any sums necessary to make up any deficits between
the actual cost of the work and the proceeds and provide such lien waivers and
completion bonds as Lender may reasonably require. Any surplus which may remain
after payment of all costs of restoration or repair may at the option of the
Lender be applied on account of the Indebtedness Secured Hereby then most
remotely to be paid, whether

 

13

--------------------------------------------------------------------------------


 

due or not, without application of any prepayment premium or shall be returned
to Borrower as its interest may appear, the choice of application to be solely
at the discretion of Lender.

 

5.

LEASES AND RENTS

 

5.1           Borrower to Comply with Leases. Borrower will, at its own cost and
expense:

 

(a)           Provide the Lender copies of all lease(s) of the Premises
(whenever the term “lease” is used herein in the context where Borrower is the
lessor/sublessor, the term “lease” includes any sublease);

 

(b)                                 Faithfully abide by, perform and discharge
each and every obligation, covenant and agreement under any lease(s) to be
performed by the lessor/sublessor thereunder;

 

(c)                                  Enforce or secure the performance of each
and every material obligation, covenant, condition and agreement of said
lease(s) by the tenants thereunder to be performed;

 

(d)                                 Not borrow against, pledge or further assign
any rents due under said lease(s);

 

(e)                                  Not permit the prepayment of any rents for
more than the next accruing installment of Rents, nor anticipate, discount,
compromise, forgive or waive any Rents;

 

(f)                                    Not consent to a subordination of any
lease(s) to any party other than Lender and then only if specifically required
by the Lender; and

 

(g)                                 Not permit any tenant to assign or sublet
its interest in its lease unless required to do so by the terms of its lease.

 

5.2           Lender’s Right to Perform Under Leases. Should the Borrower fail
to perform, comply with or discharge any obligations of Borrower under any lease
or should the Lender become aware of or be notified by any tenant under any
lease of a failure on the part of Borrower to so perform, comply with or
discharge its obligations under said lease, Lender may, but shall not be
obligated to, and without further demand upon the Borrower, and without waiving
or releasing Borrower from any obligation in this Mortgage contained, remedy
such failure, and the Borrower agrees to repay upon demand all sums incurred by
the Lender in remedying any such failure together with interest at the then rate
in effect on the Notes. All such sums, together with interest as aforesaid shall
become so much additional Indebtedness Secured Hereby, but no such advance shall
be deemed to relieve the Borrower from any default hereunder.

 

5.3           Assignment of Leases and Rents. To further secure the Indebtedness
Secured Hereby the Borrower does hereby sell, assign and transfer unto Lender
all of the leases, rents, income and profits now due and which may hereafter
become due under or by virtue of any

 

14

--------------------------------------------------------------------------------


 

lease, whether written or verbal, or any agreement for the use or occupancy of
the Premises, it being the intention of this Mortgage to establish an absolute
transfer and assignment of all such leases and agreements and all of the rents,
income and profits from the Premises unto the Lender and the Borrower does
hereby appoint irrevocably the Lender its true and lawful attorney in its name
and stead, which appointment is coupled with an interest, to collect all of said
rents, income and profits; provided, Lender grants the Borrower the privilege,
revocable, to collect and retain such rents, income, and profits unless and
until an Event of Default exists under this Mortgage. Upon an Event of Default
and whether before or after the institution of legal proceedings to sell the
Premises or to foreclose the lien hereof or before or after sale of the Premises
or during any period of redemption the Lender, and without regard to waste,
adequacy of the security or solvency of the Borrower, may revoke the licenses
granted Borrower hereunder and may, at its option, without notice:

 

(a)                                  in person or by agent, with or without
taking possession of or entering the Premises, with or without bringing any
action or proceeding, give, or require Borrower to give, notice to any or all
tenants under any lease authorizing and directing the tenant to pay such rents
and profits to Lender; collect all of the rents, income and profits; enforce the
payment thereof and exercise all of the rights of the landlord under any lease
and all of the rights of Lender hereunder; may enter upon, take possession of,
manage and operate said Premises, or any part thereof, may cancel, enforce or
modify any leases, and fix or modify rents, and do any acts which the Lender
deems proper to protect the security hereof with or without taking possession of
said Premises; or

 

(b)                                 apply for the appointment of a receiver in
accordance with the statutes and law made and provided for, which receivership
Borrower hereby consents to, who shall collect the rents, profits and all other
income of any kind; manage the Premises so as to prevent waste; execute leases
within or beyond the period of receivership, and apply the rents, profits and
income in the following order:

 

(i)                                     to payment of all reasonable fees of any
receiver appointed hereunder,

 

(ii)                                  to application of tenant’s security
deposits as may be required by law,

 

(iii)                               to payment when due of prior or current real
estate taxes or special assessments with respect to the Premises or, if the
Mortgage so requires, to the periodic escrow for payment of the taxes or special
assessments then due,

 

(iv)                              to payment when due of premiums for insurance
of the type required by the Mortgage or, if the Mortgage so requires, to the
periodic escrow for the payment of premiums then due,

 

(v)                                 to payment of all expenses for normal
maintenance of the Premises,

 

15

--------------------------------------------------------------------------------


 

(vi)                              if received prior to a foreclosure sale to the
Indebtedness Secured Hereby; provided, if the Premises shall be foreclosed and
sold pursuant to a foreclosure sale, then during the period of redemption from
such foreclosure sale:

 

(aa)                            If the Lender is the purchaser at the
foreclosure sale, the rents shall be paid to the Lender to be applied to the
extent of any deficiency remaining after the sale, the balance to be retained by
the Lender, and if the Premises be redeemed by the Borrower or any other party
entitled to redeem, to be applied as a credit against the redemption price
provided, if the Premises not be redeemed, any remaining excess rents to belong
to the Lender, whether or not a deficiency exists; or

 

(bb)                          If the Lender is not the purchaser at the
foreclosure sale, the rents shall be paid to the Lender to be applied, to the
extent of any deficiency remaining after the sale, and the balance, if any, to
the Purchaser to be applied as a credit against the redemption price provided,
if the Premises not be redeemed any remaining excess rents shall be paid to the
purchaser.

 

The entering upon and taking possession of the Premises, the collection of such
rents and profits and the application thereof as aforesaid shall not cure or
waive any defaults under this Mortgage nor in any way operate to prevent the
Lender from pursuing any other remedy which it may now or hereafter have under
the terms of this Mortgage nor shall it in any way be deemed to constitute the
Lender a mortgagee-in-possession. The rights and powers of the Lender hereunder
shall remain in full force and effect both prior to and after any foreclosure of
the Mortgage and any sale pursuant thereto and until expiration of the period of
redemption from said sale, regardless of whether a deficiency remains from said
sale. The purchaser at any foreclosure sale, including the Lender, shall have
the right, at any time and without limitation, to advance money to any receiver
appointed hereunder to pay any part or all of the items which the receiver would
otherwise be authorized to pay if cash were available from the Premises and the
sum so advanced, with interest at the rate then in effect in the Notes, or if
the Notes have been extinguished, at the highest rate set forth in the Notes,
shall be a part of the sum required to be paid to redeem from any foreclosure
sale. The rights hereunder shall in no way be dependent upon and shall apply
without regard to whether the Premises are in danger of being lost, materially
injured or damaged or whether the Premises are adequate to discharge the
Indebtedness Secured Hereby. The rights contained herein are in addition to and
shall be cumulative with the rights given in any separate instrument, if any,
assigning any leases, rents and profits of the Premises and shall not amend or
modify the rights in any such separate agreement.

 

5.4           Present Assignment and License. The assignment of the rents and
leases contained herein is a perfected, absolute and present assignment of the
rents and lease(s), provided the Lender grants to the Borrower a revocable
license to:

 

16

--------------------------------------------------------------------------------


 

(a)                                  collect, but not prior to accrual, the
rents, and to retain, use and enjoy the same; and

 

(b)                                 take “in the ordinary course of business”
Leasing Actions (as defined below) provided prompt notification is given to the
Lender of any such Leasing Action.

 

As used herein the term “in the ordinary course of business” means acting as a
prudent and responsible landlord would under similar circumstances with due
regard for the maintenance of the income stream provided by the lease(s). As
used herein the term “Leasing Actions” shall mean all of the following rights of
the Borrower:

 

(i)                                     the right to waive, excuse, condone or
in any manner release or discharge the tenants of or from the obligations,
covenants, conditions and agreements by any tenant to be performed under the
lease(s);

 

(ii)           the right to terminate any lease(s);

 

(iii)                               the right to amend or modify any lease(s) or
alter the obligations of the parties thereunder without the consent of the
Lender;

 

(iv)                              the right to accept a surrender of any
lease(s) prior to its expiration date; and

 

(v)                                 the right to exercise the remedies of the
landlord under the lease(s) by reason of any default by the tenant(s)
thereunder.

 

The Lender at its sole election may revoke any such licenses granted to Borrower
upon the occurrence of a Event of Default. In the event this Mortgage is
foreclosed, by action or advertisement, Borrower agrees to immediately forfeit,
surrender and deliver to Lender all rights of possession of the Premises and
shall deliver to Lender all rents and profits accruing  from the Premises

 

6.

RIGHTS OF LENDER

 

6.1           Right to Cure Default. If the Borrower shall fail to comply with
any of the covenants or obligations of this Mortgage, the Lender may, but shall
not be obligated to, without further notice to Borrower, and without waiving or
releasing Borrower from any obligation in this Mortgage contained, remedy such
failure, and the Borrower agrees to repay upon demand all sums incurred by the
Lender in remedying any such failure together with interest at the then rate in
effect on the Notes. All such sums, together with interest as aforesaid shall
become so much additional Indebtedness Secured Hereby, but no such advance shall
be deemed to relieve the Borrower from any failure hereunder.

 

6.2           No Claim Against the Lender. Nothing contained in this Mortgage
shall constitute any consent or request by the Lender, express or implied, for
the performance of any

 

17

--------------------------------------------------------------------------------


 

labor or services or for the furnishing of any materials or other property in
respect of the Premises or any part thereof, nor as giving the Borrower or any
party in interest with Borrower any right, power or authority to contract for or
permit the performance of any labor or services or the furnishing of any
materials or other property in such fashion as would create any personal
liability against the Lender in respect thereof or would permit the making of
any claim that any lien based on the performance of such labor or services or
the furnishing of any such materials or other property is prior to the lien of
this Mortgage.

 

6.3           Inspection. Borrower will permit the Lender’s authorized
representatives to enter the Premises at reasonable times for the purpose of
inspecting the same; provided the Lender shall have no duty to make such
inspections and shall not incur any liability or obligation for making or not
making any such inspections.

 

6.4           Waivers; Releases;  Resort to Other Security, Etc. Without
affecting the liability of any party liable for payment of any Indebtedness
Secured Hereby or performance of any obligation contained herein, and without
affecting the rights of the Lender with respect to any security not expressly
released in writing, the Lender may, at any time, and without notice to or the
consent of the Borrower or any party in interest with the Premises or the Notes:

 

(a)                                  release any person liable for payment of
all or any part of the Indebtedness Secured Hereby or for performance of any
obligation herein;

 

(b)                                 make any agreement extending the time or
otherwise altering the terms of payment of all or any part of the Indebtedness
Secured Hereby or modifying or waiving any obligation, or subordinating,
modifying or otherwise dealing with the lien or charge hereof;

 

(c)                                  accept any additional security;

 

(d)                                 release or otherwise deal with any property,
real or personal, including any or all of the Premises, including making partial
releases of the Premises; or

 

(e)                                  resort to any security agreements, pledges,
contracts of guarantee, assignments of rents and leases or other securities, and
exhaust any one or more of said securities and the security hereunder, either
concurrently or independently and in such order as it may determine.

 

6.5           Waiver of Appraisement, Homestead, Marshaling. Borrower hereby
waives to the full extent lawfully allowed the benefit of any homestead,
appraisement, evaluation, stay and extension laws now or hereinafter in force.
Borrower hereby waives any rights available with respect to marshaling of assets
so as to require the separate sales of any portions of the Premises, or so as to
require Lender to exhaust its remedies against a specific portion of the
Premises before proceeding against other portions of the Premises, or so as to
require Lender to exhaust its remedies against the Premises or any other real
property or personal property securing the Notes (whether located in the State
of South Dakota or any other state) before proceeding against the Premises or
any such other real property or personal property securing the Notes. Borrower
does

 

18

--------------------------------------------------------------------------------


 

hereby expressly consent to and authorize the sale of the Premises or any part
thereof as a single unit or parcel. Borrower also hereby waives any and all
rights of reinstatement and redemption from sale under any order or decree of 
foreclosure pursuant to rights herein granted, on behalf of Borrower, and each
and every person acquiring any interest in, or title to the Premises described
herein subsequent to the date of this Mortgage, and on behalf of all other
persons to the extent permitted by applicable law. Borrower specifically
consents to Lender’s foreclosure of this Mortgage and of any other mortgages,
deeds of trust, and instruments securing the Notes, whether by advertisement, by
judicial action in one or more courts, or by any other manner provided by law,
and such foreclosures may occur simultaneously or in any order that Lender may
determine in its sole discretion.

 

6.6           Business Loan Representation. Borrower represents and warrants to
Lender that the Indebtedness evidenced by the Notes is a business loan
transacted solely for the purpose of carrying on the business of Borrower and
not a consumer transaction and that the Premises do not constitute the homestead
of Borrower.

 

7.

EVENTS OF DEFAULT AND REMEDIES

 

7.1           Events of Default. It shall be an event of default (“Event of
Default”) under this Mortgage upon the happening of any of the following:

 

(a)                                  failure to make any payment on the Notes
whether principal, interest, premium or late charge, when and as the same
becomes due (whether at the stated maturity or at a date fixed for any
installment payment or any accelerated payment date or otherwise) and such
failure shall continue for a period of ten (10) days; or

 

(b)                                 a “Default” as defined therein shall occur
under the Credit Agreement or Notes and shall not have been cured within the
time permitted therein to cure; or

 

(c)                                  failure to pay, perform or comply with when
due any other Indebtedness Secured Hereby and such failure shall continue for a
period of ten (10) days after notice thereof to the Borrower; or

 

(d)                                 failure to comply with or perform any of the
other terms, conditions or covenants of this Mortgage and such failure shall
continue for a period of thirty (30) days after notice thereof to Borrower;
provided, if the same is not susceptible of cure within said time limits and the
same may be cured within a reasonable period of time thereafter the time period
shall be extended for such additional time as is reasonably necessary to
effectuate such cure provided such curative action is promptly taken in good
faith and diligently prosecuted to completion and the security afforded hereby
and the interest of the Lender is not in jeopardy or be subject to forfeiture;
or

 

(e)                                  Borrower shall fail to pay its debts as
they become due, make an assignment for the benefit of its creditors, or shall
admit in writing its inability to pay its debts as

 

19

--------------------------------------------------------------------------------


 

they become due, or shall file a petition under any chapter of the Federal
Bankruptcy Code or any similar law, state or federal, now or hereafter existing,
or shall become “insolvent” as  that term is generally defined under the Federal
Bankruptcy Code, or shall in any involuntary bankruptcy case commenced against
it file an answer admitting insolvency or inability to pay its debts as they
become due, or shall fail to obtain a dismissal of such case within sixty (60)
days after its commencement or convert the case from one chapter of the Federal
Bankruptcy Code to another chapter, or be the subject of an order for relief in
such bankruptcy case, or be adjudged a bankrupt or insolvent, or shall have a
custodian, trustee or receiver appointed for, or have any court take
jurisdiction of its property, or any part thereof, in any proceeding for the
purpose of reorganization, arrangement, dissolution or liquidation, and such
custodian, trustee or receiver shall not be discharged, or such jurisdiction
shall not be relinquished, vacated or stayed within sixty (60) days of the
appointment; or

 

(f)                                    an event of default shall occur under any
other instrument issued by Borrower in connection with the Credit Agreement or
Notes and shall not have been cured within the time permitted therein to cure;
or

 

(g)                                 a judgment, writ or warrant of attachment or
execution, or similar process shall be entered and become a lien or be issued or
levied against the Premises and shall not be released or fully bonded within
forty-five (45) days after its entry, issue or levy; or

 

(h)                                 any representation or warranty made by
Borrower herein, in the Credit Agreement or in any other instrument issued by
Borrower in connection therewith shall be false, materially breached or
dishonored; or

 

(i)                                     the Borrower shall be dissolved,
liquidated or wound up or shall fail to maintain its existence as a going
concern in good standing.

 

7.2           Lender’s Right to Accelerate. If an Event of Default shall occur
the Lender may declare the entire unpaid principal balance of the Notes together
with all other Indebtedness Secured Hereby to be immediately due and payable and
thereupon all such unpaid principal balance of the Notes together with all
secured interest thereon at the Default Interest and all other Indebtedness
Secured Hereby shall be and become immediately due and payable.

 

7.3           Remedies of Lender and Right to Foreclose. Upon the occurrence of
an Event of Default, Borrower hereby authorizes and fully empowers Lender to
invoke the power of sale, foreclose this Mortgage by action or advertisement by
judicial or non-judicial proceedings, or obtain any other remedy permitted by
applicable law. Lender shall be entitled to collect all expenses incurred in
pursuing the remedies provided in this paragraph 7.3, including but not limited
to attorneys’ fees and costs of title evidence.

 

If Lender invokes the power of sale, Lender shall give notice of the sale to
Borrower in the manner required by law. Lender shall publish the notice of sale,
and the Premises shall be sold in

 

20

--------------------------------------------------------------------------------


 

the manner prescribed by law. Lender shall sell the Premises in one or more
parcels and in any order Lender determines. Lender or its designee may purchase
the Premises at any sale. The proceeds of the sale shall be applied in the
following order:  (a) to all expenses of the sale, including, but not limited
to, attorneys’ fees; (b) to all sums secured by this Mortgage; and (c) any
excess to the clerk of the court subject to the order of the court.

 

No remedy granted or conferred by this Mortgage is intended to be exclusive of
any other remedy or remedies and each and every remedy shall be cumulative and
shall be in addition to every remedy given hereunder or now or hereafter
existing at law or in equity or by statute.  No delay or omission of Lender to
exercise any right or power accruing upon an Event of Default shall impair any
such right or power or shall be construed to be a waiver of any such Event of
Default or any acquiescence therein and every right, power and remedy given by
this Mortgage or now or hereafter existing at law or in equity or by statute may
be exercised from time to time and as often as may be deemed expedient by the
Lender.

 

7.4           Receiver. If an Event of Default shall occur, the Lender shall be
entitled as a matter of right without notice and without giving bond and without
regard to the solvency or insolvency of the Borrower, or waste of the Premises
or adequacy of the security of the Premises, to apply for the appointment of a
Receiver, (a) under SDCL § 21-21-2, or any successor or supplementary statute
thereto who shall have all the rights, powers and remedies as provided by such
statute and who shall apply the rents, income and profits as provided by statute
and thereafter to all expenses for maintenance of the Premises and to the costs
and expenses of the receivership, including reasonable attorneys fees and to the
repayment of the Indebtedness Secured Hereby or (b) pursuant to the Assignment
of Rents executed by the Borrower to the Lender given contemporaneously with
this Mortgage who shall in addition to the rights, powers and remedies as
provided by statute have such rights, powers and remedies as provided in such
Assignment of Rents and who shall apply the rents, income and profits as
provided therein.

 

7.5           Rights Under Uniform Commercial Code. In addition to the rights
available to a mortgagee of real property Lender shall also have all the rights,
remedies and recourse available to a secured party under the Uniform Commercial
Code including the right to proceed under the provisions of the Uniform
Commercial Code governing default as to any property which is subject to the
security interest created by the Mortgage or to proceed as to such personal
property in accordance with the procedures and remedies available pursuant to a
foreclosure of real estate.

 

7.6           Due on Sale or Mortgaging, Etc. In the event of a Transfer (as
defined below) without the written consent of the Lender being first obtained,
whether voluntarily, involuntarily, or by operation of law, then at the sole
option of the Lender, the Lender may upon notice to the Borrower declare the
entire Principal Balance together with accrued interest, due and payable in
full. Any such payment shall be subject to the requirements, if any, in the
Notes providing for the payment of a prepayment premium in the event of a
non-permitted Transfer. A consent by the Lender as to any one Transfer shall not
be deemed to be a waiver of the right to require consent to a future Transfer.
As used herein, the term “Transfer” shall include any sale, pledge, assignment,
Mortgage, encumbrance, security interest, consensual lien, hypothecation,
transfer or divesture or otherwise of or in i) the Borrower’s legal or equitable
interest in the Premises or

 

21

--------------------------------------------------------------------------------


 

ii) the Borrower, either directly or indirectly, including an interest taken as
security; whether or not of record and whether or not for consideration shall be
deemed a Transfer.

 

7.7           Rights Cumulative. Each right, power or remedy herein conferred
upon the Lender is cumulative and in addition to every other right, power or
remedy, express or implied, now or hereafter arising, available to Lender, at
law or in equity, or under any other agreement, and each and every right, power
and remedy herein set forth or otherwise so existing may be exercised from time
to time as often and in such order as may be deemed expedient by the Lender and
shall not be a waiver of the right to exercise at any time thereafter any other
right, power or remedy. No delay or omission by the Lender in the exercise of
any right, power or remedy arising hereunder or arising otherwise shall impair
any such right, power or remedy or the right of the Lender to resort thereto at
a later date or be construed to be a waiver of any default or event of default
under this Mortgage or the Notes.

 

7.8           Right to Discontinue Proceedings. In the event Lender shall have
proceeded to invoke any right, remedy or recourse permitted under this Mortgage
and shall thereafter elect to discontinue or abandon the same for any reason,
Lender shall have the unqualified right to do so and in such event Borrower and
Lender shall be restored to their former positions with respect to the
Indebtedness Secured Hereby. This Mortgage, the Premises and all rights,
remedies and recourse of the Lender shall continue as if the same had not been
invoked.

 

7.9           Acknowledgment of Waiver of Hearing Before Sale. Borrower
understands and agrees that if any Event of Default is made under the terms of
this Mortgage, Lender has the right, inter alia, to foreclose this Mortgage
pursuant to SDCL chapters 21-47, 21-48 and 21-48A, as hereafter amended, or
pursuant to any similar or replacement statute hereafter enacted; that if the
Lender elects to foreclose by power of sale, the Lender may cause the Premises,
or any part thereof, to be sold at public auction; that notice of such sale must
be published as required by law and that a notice specified by law may not be
required to be served upon Borrower. Borrower further understands that in the
event of such Event of Default the Lender may also elect its rights under the
Uniform Commercial Code and take possession of the Personal Property (as defined
in this Mortgage) and dispose of the same by sale or otherwise in one or more
parcels provided that at least ten (10) days’ prior notice of such disposition
must be given, all as provided for by the Uniform Commercial Code, as hereafter
amended or by any similar or replacement statute hereafter enacted. Borrower
further understands that under the Constitution of the United States and the
Constitution of the State of South Dakota it may have the right to notice and
hearing before the Premises may be sold and that the procedure for foreclosure
described above does not insure that notice will be given to the Borrower and
neither said procedure for foreclosure nor the Uniform Commercial Code requires
any hearing or other judicial proceeding. BORROWER HEREBY EXPRESSLY CONSENTS AND
AGREES  THAT THE PREMISES MAY BE FORECLOSED AND THAT THE PERSONAL PROPERTY MAY
BE DISPOSED OF PURSUANT TO THE UNIFORM COMMERCIAL CODE WITHOUT NOTICE TO
BORROWER, ALL AS DESCRIBED ABOVE. BORROWER ACKNOWLEDGES THAT IT IS REPRESENTED
BY LEGAL COUNSEL; THAT BEFORE SIGNING THIS DOCUMENT THIS PARAGRAPH AND
BORROWER’S CONSTITUTIONAL RIGHTS WERE FULLY EXPLAINED BY SUCH COUNSEL AND THAT
BORROWER UNDERSTANDS THE

 

22

--------------------------------------------------------------------------------


 

NATURE AND EXTENT OF THE RIGHTS WAIVED HEREBY AND THE EFFECT OF SUCH WAIVER.

 

8.

HAZARDOUS MATERIALS

 

8.1           Definitions. As used herein, the following definition shall apply:

 

(a)                                  “Hazardous Substance” shall mean any
hazardous or toxic material, substance or waste, pollutant or contaminant which
is regulated under any statute, law, ordinance, rate or regulation of any local,
state, regional or Federal authority having jurisdiction over the property of
the Borrower, or its use, including but not limited to any material, substance
or waste which is (a) defined as a hazardous substance under any Environmental
Laws; (b) a petroleum hydrocarbon, including crude oil or any fraction thereof
and all petroleum products; (c) polychlorinated biphenyls; (d) lead; (e) urea
formaldehyde; (f) asbestos; (g) flammable explosives; (h) infectious materials;
(i) radioactive materials; or (j) defined or regulated as a hazardous substance
or hazardous waste under any rules or regulations promulgated under any of the
foregoing Environmental Laws.

 

(b)                                 “Environmental Laws” shall mean any
international, federal, state or local statute, law, regulation, order, consent,
decree, judgment, permit, license, code, covenant, deed restriction, common law,
treaty, convention, ordinance or other requirement relating to public health,
safety or the environment, including, without limitation, those relating to
releases, discharges or emissions to air, water, land or groundwater, to the
withdrawal or use of groundwater, to the use and handling of polychlorinated
biphenyls or asbestos, to the disposal, treatment, storage or management of
hazardous or solid waste, or Hazardous Substances or crude oil, or any fraction
thereof, or to exposure to toxic or hazardous materials to the handling,
transportation, discharge or release of gaseous or liquid Hazardous Substances
and any regulation, order, notice or demand issued pursuant to such law, statute
or ordinance, in each case applicable to the property of the Borrower or its
affiliates, if any, including without limitation the following:  the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, as
amended by the Superfund Amendments and Reauthorization Act of 1986, the Solid
Waste Disposal Act, as amended by the Resource Conservation and Recovery Act of
1976 and the Hazardous and Solid Waste Amendments of 1984, the Hazardous
Materials Transportation Act, as amended, the Federal Water Pollution Control
Act, as amended by the Clean Water Act of 1976, the Safe Drinking Water Act, the
Clean Air Act, as amended, the Toxic Substances Control Act of 1976, the
Occupational Safety and Health Act of 1977, as amended, the Emergency Planning
and Community Right-to-Know Act of 1986, the National Environmental Policy Act
of 1975, the Oil Pollution Act of 1990, and any similar or implementing state
law, and any state statute and any further amendments to these laws providing
for financial responsibility for cleanup or other actions with respect to the
release or threatened release of Hazardous

 

23

--------------------------------------------------------------------------------


 

Substances or crude oil, or any fraction thereof and all rules and regulations
promulgated thereunder.

 

8.2           Covenants of Borrower. Borrower hereby covenants to Lender that
Borrower shall (a) comply and shall cause all occupants of the Premises to
comply with all federal, state and local laws, rules, regulations and orders
with respect to the discharge, generation, removal, transportation, storage and
handling of Hazardous Substances; (b) remove any Hazardous Substances released
into the environment immediately upon discovery of same, in accordance with
applicable laws, ordinances and orders of governmental authorities having
jurisdiction thereof; (c) pay or cause to be paid all costs associated with such
removal; (d) prevent the migration of Hazardous Substances from or through the
Premises onto or under other properties; (e) keep the Premises free of any lien
imposed pursuant to any state or federal law, rule, regulation or order in
connection with the existence of Hazardous Substances on the Premises; (f) not
install or permit to be incorporated into any improvements in the Premises or to
exist in or on the Premises any asbestos, asbestos-containing materials, area
formaldehyde insulation or any other chemical or substance which has been
determined to be a hazard to health and environment; (g) not cause or permit to
exist, as a result of an intentional or unintentional act or omission on the
part of Borrower or any occupant of the Premises, a releasing, spilling,
leaking, pumping, emitting, pouring, emptying or dumping of any Hazardous
Substances onto the Premises or into water or other lands; and (h) give all
notifications and prepare all reports required by Environmental Laws or any
other law with respect to Hazardous Substances existing on, released from or
emitted from the Premises.

 

8.3           Representations of Borrower. The Borrower represents that (i) the
Premises has been and is free from contamination by Hazardous Substances but
including neither (A) immaterial quantities of automotive motor oil leaked
inadvertently from vehicles in the ordinary course of the operation of the
Premises and cleaned up in accordance with reasonable property management
procedures and any applicable law nor (B) immaterial quantities of substances
customarily and prudently used in the cleaning and maintenance of the Premises
in accordance with any applicable law, (ii) no release of any such Hazardous
Substance has occurred on or about the Premises, (iii) that the Premises
currently complies, and will comply based on its anticipated use, with all
current Environmental Laws, (iv) that, in connection with the operation and use
of the Premises, all necessary notices have been filed and all required permits,
licenses and other authorizations have been obtained, including those relating
to the generation, treatment, storage, disposal or use of Hazardous Substances,
(v) that there is no present, past or threatened investigation, inquiry or
proceeding relating to the environmental condition of, or to events on or about,
the Premises, and (vi) there are no underground storage tanks currently existing
and to the extent such underground storage tanks are existing they are
registered under the required Environmental Laws and do not contain any
leakages, and (vii) Borrower has not received any summons, citation, directive,
letter or other communication, written or oral, from any local, state or federal
governmental agency concerning (A) the existence of Hazardous Substances on the
Premises or in the immediate vicinity, (B) the releasing, spilling, leaking,
pumping, pouring, emitting, emptying, or dumping of Hazardous Substances onto
the Premises or into water or other lands or (C) violation of Environmental
Laws.

 

24

--------------------------------------------------------------------------------


 

8.4           Environmental Indemnification, The Borrower indemnifies and holds
harmless the Lender, its officers, directors, employees, agents, contractors,
subcontractors, licensees, invitees, successors and assigns (“Indemnified
Parties”) from and against any and all claims, losses, liabilities (including
without limitation strict liability), suits, obligations, fines, damages,
judgments, injuries, administrative orders, consent agreements and orders,
penalties, actions, causes of action, charges, costs and expenses, including
without limitation attorneys’ fees and consultants’ fees (i) arising out of the
inclusion in the Premises of Hazardous Substances or the presence on, the
release from, the generation, manufacture, refining, treatment, storage,
handling or disposal on, in or from the Premises of any Hazardous Substances, or
any underground or above ground storage tanks containing Hazardous Substances
and the cost of removal and remediation of the foregoing, or (ii) arising out of
the transportation, discharge or removal from the Premises of any Hazardous
Substance, or (iii) arising out of the inclusion in any product manufactured on
the Premises of a Hazardous Substance; or (iv) arising out of the failure to
perform the removal or abatement of or to institute a safe, effective and
environmentally approved control plan for any Hazardous Substance or the
replacement or removal of any soil, water, surface water, or ground water
containing Hazardous Substance in accordance with Environmental Laws; or
(v) arising out of the existence of any environmental lien against the Premises
pursuant to any Environmental Laws; or (vi) arising out of any violation or
claim of violation of Environmental Laws with respect to the Premises; or
(vii) arising out of any breach of any of the representations and covenants
contained herein relating to Hazardous Substances and Environmental Laws
(collectively the “Indemnified Loss”). Borrower shall bear, pay and discharge
such Indemnified Loss as and when the same becomes due and payable.

 

8.5           Run with Land. These covenants, representations, warranties and
indemnities shall be deemed continuing covenants, representations, warranties
and indemnities running with the Land for the benefit of the Lender, and any
successors and assigns of the Lender, including any purchaser at a mortgage
foreclosure sale, any transferee of the title of the Lender or any subsequent
purchaser at a foreclosure sale, and any subsequent owner of the Premises
claiming through or under the title of Lender and shall survive any foreclosure
of this Mortgage and any acquisition of title of Lender. The amount of all such
indemnified loss, damage, expense or cost, shall bear interest thereon at the
Default Interest and shall become so much additional Indebtedness Secured Hereby
and shall become immediately due and payable in full on demand of the Lender,
its successors or assigns. The indemnification contained herein shall be a
personal monetary obligation of the Borrower notwithstanding any provisions of
this Mortgage to the contrary that limit or exculp the personal liability of the
Borrower and/or require the Lender to look solely to the security of the
Premises.

 

9.

MISCELLANEOUS

 

9.1           Release of Mortgage. When all Indebtedness Secured Hereby has been
paid, this Mortgage and all assignments herein contained shall be void and this
Mortgage shall be released by the Lender at the cost and expense of the
Borrower, otherwise to remain in full force and effect.

 

25

--------------------------------------------------------------------------------


 

9.2           Choice of Law. Notwithstanding the place of execution of this
instrument, the parties to this instrument have contracted for North Dakota law
to govern this instrument and it is controllingly agreed that this instrument is
made pursuant to and shall be construed and governed by the laws of the State of
North Dakota without regard to the principles of conflicts of law. However, to
the extent necessary for Lender to pursue remedies, South Dakota law shall
govern and apply.

 

9.3           Successors and Assigns. This Mortgage and each and every covenant,
agreement and other provision hereof shall be binding upon the Borrower and its
successor and assigns including without limitation each and every from time to
time the owner of the Premises or any other person having an interest therein,
shall ran with the land and shall inure to the benefit of the Lender and its
successor and assigns. As used herein the words “successors and assigns” shall
also be deemed to include the heirs, representatives, administrator and
executors of any natural person who is or becomes a party to this Mortgage. In
the event that the ownership of the Premises becomes vested in a person or
persons other than the Borrower, the Lender shall not have any obligation to
deal with such successor or successor in interest unless such transfer is
permitted by this Mortgage and then only upon being notified in writing of such
change of ownership. Upon such notification, the Lender may thereafter deal with
such successor in place of Borrower without any obligation to thereafter deal
with Borrower and without waiving any liability of Borrower hereunder or under
the Notes. No change of ownership of the Premises shall in any way operate to
release or discharge the liability of the Borrower hereunder unless such release
or discharge is expressly agreed to in writing by the Lender.

 

9.4           Unenforceability of Certain Clauses. The unenforceability or
invalidity of any provisions hereof shall not render any other provision or
provisions herein contained unenforceable or invalid.

 

9.5           Captions and Headings. The captions and headings of the various
sections of this Mortgage are for convenience only and are not to be construed
as confining or limiting in any way the scope or intent of the provisions
hereof. Whenever the context requires or permits the singular shall include the
plural, the plural shall include the singular and the masculine, feminine and
neuter shall be freely interchangeable.

 

9.6           Savings Clause. It is expressly stipulated and agreed to be the
intent of Borrower, and Lender at all times to comply with applicable state law
or applicable United States federal law (to the extent that it permits the
Lender to contract for, charge, take, reserve, or receive a greater amount of
interest than under state law) and that this section shall control every other
covenant and agreement in the Notes, this Mortgage and any other loan documents
delivered in connection with this instrument (“Loan Documents”). If the
applicable law is ever judicially interpreted so as to render usurious any
amount called for under the Notes, this Mortgage or under any of the other Loan
Documents, or contracted for, charged, taken, reserved, or received with respect
to the indebtedness by the Notes (“Indebtedness”), or if the Lender’s exercise
of the option to accelerate the maturity of the Notes, or if any prepayment by
Borrower results in Borrower having paid any interest in excess of that
permitted by applicable law, then it is Borrower’s and Lender’s express intent
that all excess amounts theretofore collected by Lender shall be credited on the
principal balance of the Notes and all other Indebtedness (or, if the Notes

 

26

--------------------------------------------------------------------------------


 

and all other indebtedness have been or would thereby be paid in full, refunded
to Borrower), and the provisions of the Notes and this Mortgage and the other
Loan Documents immediately be deemed reformed and the amounts thereafter
collectible hereunder and thereunder reduced, without the necessity of the
execution of any new documents, so as to comply with the applicable law, but so
as to permit the recovery of the fullest amount otherwise called for hereunder
or thereunder. All sums paid or agreed to be paid to Lender for the use,
forbearance, or detention of the Indebtedness shall, to the extent permitted by
applicable law, be amortized, prorated, allocated, and spread throughout the
full stated term of the Indebtedness until payment in full so that the rate or
amount of interest on account of the Indebtedness does not exceed the maximum
lawful rate from time to time in effect and applicable to the Indebtedness for
so long as the Indebtedness is outstanding. Notwithstanding anything to the
contrary contained herein or in any of the other Loan Documents, it is not the
intention of the Lender to accelerate the maturity of any interest that is not
secured by this Mortgage at the time of such acceleration or to collect unearned
interest at the time of such acceleration.

 

9.7           Notices. Any notices and other communications permitted or
required by the provisions of this Mortgage (except for telephonic notices
expressly permitted) shall be in writing and shall be deemed to have been
properly given or served by depositing the same with the United States Postal
Service, or any official successor thereto, designated as Certified Mail, Return
Receipt Requested, bearing adequate postage, or deposited with reputable private
courier or overnight delivery service, and addressed as hereinafter provided.
Each such notice shall be effective upon being deposited as aforesaid. The time
period within which a response to any such notice must be given, however, shall
commence to run from the date of receipt of the notice by the addressee thereof.
Rejection or other refusal to accept or the inability to deliver because of
changed address of which no notice was given shall be deemed to be receipt of
the notice sent. By giving to the other party hereto at least ten (10) days’
notice thereof, either party hereto shall have the right from time to time to
change its address and shall have the right to specify as its address any other
address within the United States of America.

 

27

--------------------------------------------------------------------------------


 

Each notice to Lender shall be addressed as follows:

 

AgCountry Farm Credit Services, FCLA

1900 44th Street South

P. O. Box 6020

Fargo, North Dakota 58108

Attn:  Randolph L. Aberle, Vice President

 

Each notice to Borrower shall be addressed as follows:

 

Great Plains Ethanol, LLC

27716 462nd Avenue

Chancellor, South Dakota  57015

Attn: Rick Serie

Facsimile: No. (605)                      

 

With a copy to:

 

Great Plains Ethanol, LLC

c/o POET, LLC

4615 North Lewis Avenue

Sioux Falls, South Dakota 57104

Attn: Vice President of Project Development

Facsimile No. (605) 965-2203

 

And a copy to:

 

James L. Wiederrich, Esq.

Woods, Fuller, Schultz & Smith P.C.

300 South Phillips Avenue

Sioux Falls, South Dakota  57117

 

9.8           Amendment. Amendment to, waiver of, or modification of any
provision of this Mortgage must be made in writing. No oral waiver, amendment,
or modification may be implied.

 

9.9           Use of Premises. During the entire term of the Notes and this
Mortgage, Borrower agrees not to convert the Premises to any use other than as
an ethanol production, storage and distribution facility. Any other use of the
Premises shall constitute an Event of Default.

 

9.10         Priority of Future Advances. Any advance or further agreement made
between Lender and Borrower pursuant to this Mortgage shall be superior to the
rights of the holder of any intervening lien or encumbrance. This Mortgage
secures all future advances by Lender to Borrower and all future obligations of
Borrower to Lender pursuant to the Notes up to and including the stated
principal indebtedness of $105,000,000.00. THE PARTIES AGREE THAT

 

28

--------------------------------------------------------------------------------


 

THIS MORTGAGE CONSTITUTES A COLLATERAL REAL ESTATE MORTGAGE PURSUANT TO SDCL
§ 44-8-26.

 

9.11         Adjustable Rate Notes. The Notes secured by this Mortgage provide
for adjustments in their interest rate from time to time in accordance with
their terms. Reference is made to the Notes for the times, terms and conditions
of the adjustment in the interest rate. Such times, terms and conditions are
incorporated herein by reference.

 

9.12         Entire Agreement. The parties acknowledge that the written terms of
the Notes, this Mortgage, and the other documents issued in connection with the
Loan, accurately reflect the mutual understanding of Borrower and Lender, as to
all matters addressed therein, and Borrower further represents and warrants that
there are no other agreements or understandings, written or oral, which exist
between Borrower and Lender relating to the matters addressed in said documents.

 

9.13         Lender’s Expense. Should Lender make any payments hereunder or
under the Notes or under any other loan document, or incur any liability, loss
or damage under or by reason of this Mortgage, the Notes or any other loan
document, or in the defense of any claims or demands, the amount thereof, and
all costs and expenses, including all filing, recording, and title fees and any
other expenses relating to the Indebtedness Secured Hereby, including without
limitation filing fees for UCC continuation statements and any expense involving
modification thereto, attorneys’ fees, and any and all costs and expenses
incurred in connection with making, performing, or collecting the Indebtedness
or exercising any of Lender’s rights under the Notes, this Mortgage or any other
loan document, including attorneys’ fees, the cost of appraisals and the cost of
any environmental inspections in connection therewith, and all claims for
brokerage and finder’s fees which may be made in connection with the making of
the loan, together with interest thereon, at the Default Interest, shall become
part of the Indebtedness Secured Hereby and shall be secured by this Mortgage
and the other loan document and Borrower hereby agrees to reimburse Lender
therefor immediately upon demand. Such sums, costs and expenses shall be, until
so paid, part of the Indebtedness Secured Hereby and Lender shall be entitled,
to the extent permitted by law, to receive and retain the full amount of the
Indebtedness Secured Hereby in any action for redemption by Borrower, for an
accounting for the proceeds of a foreclosure sale or of insurance proceeds or
for apportionment of an eminent domain damage award.

 

9.14         Lender’s Right to Counsel. If Lender retains attorneys to enforce
any of the terms hereof or the Notes or of any other loan Document or because of
the breach by Borrower of any of the terms hereof or other loan document or the
Lease, or for the recovery of any Indebtedness Secured Hereby, Borrower shall
pay to Lender attorneys’ fees and all costs and expenses, whether or not an
action is actually commenced and the right to such attorneys’ fees and all costs
and expenses shall be deemed to have accrued on the date such attorneys are
retained, shall include fees and costs in connection with litigation,
arbitration, mediation, bankruptcy and/or administrative proceedings, and shall
be enforceable whether or not such action is prosecuted to judgment and shall
include all appeals. Attorneys’ fee and expenses shall for purposes of this
Mortgage include all paralegal, electronic research, legal specialists and all
other costs in connection with that performance of Lender’s attorneys.

 

29

--------------------------------------------------------------------------------


 

If Lender is, by reason of being the holder of this Mortgage, made a party
defendant in any litigation concerning this Mortgage or the Premises or any part
thereof or therein, or the construction, maintenance, operation or the occupancy
or use thereof by Borrower, then Borrower shall indemnify, defend and hold
Lender harmless from and against all liability by reason of said litigation,
including attorneys’ fees and all costs and expenses incurred by Lender in any
such litigation or other proceedings, whether or not any such litigation or
other proceedings is prosecuted to judgment or other determination.

 

9.15         Other Representations and Warranties. All statements contained in
any loan application, certificate or other instrument delivered by or on behalf
of Borrower to Lender or Lender’s representatives in connection with the
Indebtedness Secured Hereby shall constitute representations and warranties made
by Borrower hereunder. Such representation and warranties made hereunder and
thereunder shall survive the delivery of this Mortgage, and any
misrepresentations thereunder shall be deemed as misrepresentations hereunder.

 

9.16         Time of the Essence. Borrower agrees that time is of the essence
with respect to all of the covenants, agreements and representations under this
Mortgage.

 

9.17         Survival of Representations, Warranties and Covenants. All
representations covenants and warranties contained herein, or in any of the
other Loan Documents shall survive the delivery of the Notes, this Mortgage and
all other Loan Documents and the provisions hereof shall continue to inure to
the benefit of Lender, its successors and assigns.

 

9.18         Waiver of Jury Trial. No party to this Mortgage or any assignee,
successor, heir or personal representative of a party shall seek a jury trial in
any lawsuit, proceeding, counterclaim, or any other litigation proceedings based
upon or arising out of this Mortgage, any related agreement or instrument, any
other collateral for the Indebtedness or the dealings or the relationship
between or among the parties, or any of them. No party will seek to consolidate
any such action, in which a jury trial has been waived, with any other action in
which a jury trial cannot or has not been waived. The provisions of this
paragraph have been fully discussed by the parties hereto, and these provisions
shall be subject to no exceptions. No party has in any way agreed with or
represented to any other party that the provisions of this paragraph will not be
fully enforced in all instances.

 

9.19         Minimum Requirement. Borrower recognizes that the requirements
imposed upon Borrower hereunder, including, without limitation, insurance
requirements, are minimum requirements as determined by Lender and do not
constitute a representation that the requirements are complete or adequate.
Borrower understands that it is Borrower’s duty and responsibility to act
prudently and responsibly at all times for Borrower’s protection and for the
protection of the Premises.

 

SIGNATURE PAGE FOLLOWS

 

30

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Borrower has caused these presents to be executed as of
the date first above written.

 

 

GREAT PLAINS ETHANOL, LLC

 

 

 

 

 

By:

/s/ Darrin Ihnen

 

 

 

Its: President

 

Tax Identification No. 46-0459188

 

 

 

 

STATE OF SOUTH DAKOTA

)

 

) ss.

COUNTY OF

)

 

On this        day of August, 2007, before me personally appeared
                                                , to me known, who being by me
duly sworn, did say that (s)he is the
                                                       of Great Plains Ethanol,
LLC, a South Dakota limited liability company, that said instrument was signed
on behalf of said limited liability company, and acknowledged said instrument to
be the free act and deed of said limited liability company.

 

IN WITNESS WHEREOF, I have hereunto set my hand and affixed my notarial seal the
day and year last above written.

 

 

 

 

 

Print Name:

 

 

Notary Public in and for said County and State

 

 

My Commission Expires:

 

 

 

 

 

 

 

 

SIGNATURE PAGE TO MORTGAGE

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Legal Description

 

Parcel 1:  The Northwest Quarter (NW ¼) less Plucker’s Tract 1 in the South Half
of the Northwest Quarter (S ½ NW ¼) and except the Substation Addition in the
Northwest Quarter (NW ¼) and except the South Dakota Central Railroad
Right-of-Way and except Lot H-1, all in Section Twenty-six (26), Township
Ninety-Nine (99) North, Range Fifty-Two (52) West of the 5th P.M., Turner
County, South Dakota.

 

Parcel 2:  Tract 1 in the Northeast Quarter (NE ¼) of Section Twenty-Six (26),
Township Ninety-Nine (99) North, Range Fifty-Two (52) West of the 5th P.M.,
Turner County, South Dakota, according to the recorded plat thereof.

 

Parcel 3:  Tract 3 in the Southeast Quarter (SE ¼) of Section Twenty-Six (26),
Township Ninety-Nine (99) North, Range Fifty-Two (52) West of the 5th P.M.,
Turner County, South Dakota, according to the recorded plat thereof.

 

Parcel 4:  Tract 1 and Tract 2 of Great Plains Ethanol Addition in the Northeast
Quarter (NE ¼) of Section Thirty (30), Township Ninety-Eight (98) North, Range
Fifty-Two (52) West of the 5th P.M., Turner County, South Dakota, according to
the recorded plat thereof.

 

1

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Permitted Encumbrances

 

None

 

1

--------------------------------------------------------------------------------